UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
cmusToPHER-EARL sTRvNK, )
Piain¢ifr )
)
v. ) civil A¢caon No. 10-436
)   f
BARACK HussErN oBAMA, er ai. ) U"S@-J'J 17 ”'”"““ Q 7/5 ’//P~
Defendants. )
)
MEMoRANI)UM & oRI)ER

Before the Court is Christopher-Earl Strunk’s complaint [l] seeking to supplement the
complaint filed in Taitz v. Obama, 707 F. Supp. 2d l (D.D.C. 2010). Upon consideration of the
complaint and the applicable law, the Court will dismiss the complaint without prejudice for the
reasons set forth below.

I. LEGAL STANDARDS

A. Nature of Stunk ’s Filing

Strunk styles his filing as an "lnterpleader Verified Complaint" under Federal Rule of
Civil Procedure 22. He seeks to supplement the complaint filed in Taitz v. Obama, 707 F. Supp.
2d 1 (D.D.C. 2010), with additional causes of action. As to these causes of action, Strunk asks
the Court for summary judgment, declaratory judgment, and various writs of mandamus.

Rule 22 is not the proper vehicle for Stunk’s f`iling. Under Rule 22(a)(1), "[p]ersons with
claims that may expose a plaintiff to double or multiple liability may be joined as defendants and
required to interplead." Fed. R. Civ. P. 22(a)(l). Strunk does not seek to join any person as a
defendant; rather, he seeks to supplement a complaint filed in a separate case. Under Rule
22(a)(2), "[a] defendant exposed to similar liability may seek interpleader through a crossclaim

or counterclaim." Fed. R. Civ. P. 22(a)(2). Strunk is not a defendant exposed to liability here.

Because Strunk carmot satisfy either test for interpleader, he cannot file under Rule 22.
As a pro se litigant, however, his filing is entitled to a liberal construction See Haines v. Kerner,
404 U.S. 519, 520 (1972) (recognizing that pro se filings are held "to less stringent standards
than formal pleadings drafted by lawyers"); Richardson v. United States, 193 F.3d 545, 548
(D.C. Cir. 1999). The Court will thus construe Strunk’s filing as a complaint in its own right.

B. Article III Standing

Article III of the Constitution limits the jurisdiction of federal courts to cases or
controversies U.S. Const. art. III, §2, cl. 1. Consequently, "a showing of standing ‘is an essential
and unehanging’ predicate to any exercise of [a court’s] jurisdiction." Fla. Audubon Soc’y v.
Benslen, 94 F.3d 658, 663 (D.C. Cir. 1996) (quoting Lujan v. Dej?znders of Wildlife, 504 U.S.
555, 560 (1992)). ln other words, "Article III standing must be resolved as a threshold matter."
Raytheon Co. v. Ashborn Agencies, Ltd., 372 F.3d 45l, 453 (D.C. Cir. 2004) (citing Steel Co. v.
Citizens for a Better Env’t, 523 U.S. 83, 102 (1998)). lndeed, the requirement that courts
liberally interpret pro se pleadings does not dispense with the constitutional requirement of
standing. See Dorsey v. Dist. 0fC0lumbia, No. 10-0741, 2010 WL 4313334, *4 (D.D.C. Nov. 2,
2010) (dismissing a pro se plaintiff’ s claims for lack of standing).

As the party invoking federal jurisdiction, the plaintiff bears the burden of establishing
standing SteeI Co., 523 U.S. at 104; Lujan, 504 U.S. at 561. The "irreducible constitutional
minimum of standing" consists of three elements. Lujan, 504 U.S. at 560, The plaintiff must
demonstrate all three elements to establish standing. First, the plaintiff must have suffered an
injury in fact. Id. The injury must be concrete and particularized, as well as actual or imminent.
Id. The Supreme Court has "consistently held that a plaintiff raising only a generally available

grievance about govemment_claiming only harm to his and every citizen’s interest in proper

application of the Constitution and laws, and seeking relief that no more directly and tangibly
benefits him than it does the public at large~does not state an Article III case or controversy."
Id. at 573-74.

The second element of standing requires the plaintiff to show "a causal connection
between the injury and the conduct complained of." Ia’. at 560. Third and finally, "it must be
‘likely,’ as opposed to merely ‘speculative,’ that the injury will be ‘redressed by a favorable
decision."’ Id. at 561 (quoting Simon v. E. Ky. Welfare Rz`ghts Org,, 426 U.S. 26, 41~42 (1976)).

C. F ailure to State a Claim under Rule 12(b)(6)

A district court may dismiss a complaint sua sponte for failure to state a claim under
Federal Rule of Civil Procedure 12(b)(6) where "it is patently obvious that [the plaintiff] could
not have prevailed on the facts alleged in his complaint." Baker v. Dz`r., U.S. Parole Comm’n,
916 F.2d 725, 727 (D.C. Cir. 1990). Even under a liberal pro se standard, dismissal is
appropriate where the plaintiffs complaint provides no factual or legal basis for the requested
relief. Prince v. Purdue, No. 10-240, 2010 WL 724705, *2 (D.D.C. Feb. 24, 2010) (dismissing
plaintiffs pro se complaint sua sponte because it "provide[d] no factual or legal basis for her
various requests for relief and fail[ed] to specify any alleged wrongdoing by defendants that
would support a viable claim for relief"); Perry v. Dz`scover Bank, 514 F. Supp. 2d 94, 95
(D.D.C. 2007) (sarne).

II. DISCUSSION

A. President’s Alleged Ineligibility for Of_fice

In his first cause of action, plaintiff asserts that the President is ineligible for office
because he has dual allegiance and is not a natural-born citizen of the United States. Plaintiff

contends that the President’s acts are thus void ab initio He claims to have suffered an

"informational injury as a voter and member of the public." Plaintiff asserts only a generalized
grievance here, rather than a particularized injury. He thus lacks standing to bring his claim. See
Lujarz, 504 U.S. at 573-74.

B. Federal Fraud Claim and Replevin Action

Plaintiff alleges that the President “is paying the debt of the USA with debt, which is a
federal crime fraud." He claims that the President is taking his propexty, and seeks to recover that
property through a state law replevin action.

To the extent that plaintiff attempts to state a claim under federal law, he lacks standing
to do so. l~Ie apparently claims injury as a taxpayer, which is generally an insufficient basis for
standing. Flast v. Cohen, 392 U.S. 83, 85 (1968). Furthermore, he invokes no federal law and has
thus failed to state a claim under Rule 12(b)(6) Because there is no federal claim over which the
Court can exercise jurisdiction, plaintiff cannot initiate a state law replevin action. See Um'ted
Mine Workers of America v. Gibbs, 383 U.S. 7l5, 725 (1966) (holding that a federal court has
jurisdiction over a state law claim only when that claim shares "a common nucleus of operative
fact" with a federal claim over which the court already has jurisdiction).

C. Conspiracy in Violation of 42 U.S.C. § 1971

Plaintiff also alleges that the President has conspired to use various campaign committees
to solicit and obtain foreign donations in violation of 42 U.S.C. § 1971. He contends that this
constitutes a national security dilemma that will harm him and similarly situated individuals.
Again, plaintiff asserts only a generalized grievance here. He thus lacks standing to bring his
claim. See Lujan, 504 U.S, at 573-74. Furthermore, § 1971 prohibits discrimination against
voters and interference with voting rights. Plaintiff, whose allegations pertain to campaign

fundraising, simply has not stated a claim under this statute.

D. Conspiracy in Violation of 42 U.S.C. § 1985

Plaintiff claims that the President has conspired to violate his civil rights by covering up
his alleged dual allegiance. Specifically, he alleges that he has been "directly injured by those
who have been deployed in support of the conspiracy to surround, channel and mis~direct [sic]
Taitz’s legal actions." Plaintiff further claims, among other allegations, that the President has
conspired to prevent officials from performing their duties, to prevent candidates from accepting
office, and to intimidate judges and witnesses

Plaintiff has not shown that he has suffered a particularized injury, nor has he
demonstrated a causal connection between his injury and the President’s alleged conduct. See
Lujan, 504 U.S. at 560. Moreover, he cannot establish standing by asserting the injuries of
others. See z`d. He thus lacks standing to bring his claims,

E. Unjust Enrichment

Plaintiff seeks damages, claiming that the President has been unjustly enriched through
plaintiffs injuries. Because plaintiff lacks standing to assert any of the claims in his complaint,
there is no basis upon which to award him damages,

III. CONCLUSION

For the reasons set forth above, it is hereby

ORDERED that plaintiff s complaint [l] is DISMISSED without prejudice

S0 ORDEREI).

Signed by Royce C. Lamberth, Chief Judge, on January 5, 2011.